Exhibit 10.7

Execution Version

MASTER TERMS AND CONDITIONS FOR CONVERTIBLE BOND HEDGING TRANSACTIONS

BETWEEN MORGAN STANLEY & CO. INTERNATIONAL PLC AND REGENERON PHARMACEUTICALS,
INC.

The purpose of this Master Terms and Conditions for Base Additional Convertible
Bond Hedging Transactions (this “Master Confirmation”), dated as of October 18,
2011, is to set forth certain terms and conditions for convertible bond hedging
transactions to be entered into between Morgan Stanley & Co. International plc
(“Dealer”) and Regeneron Pharmaceuticals, Inc. (“Counterparty”). Each such
transaction (a “Transaction”) entered into between Dealer and Counterparty that
is to be subject to this Master Confirmation shall be evidenced by a written
confirmation substantially in the form of Exhibit A hereto, with such
modifications thereto as to which Counterparty and Dealer mutually agree (a
“Confirmation”). This Master Confirmation and each Confirmation together
constitute a “Confirmation” as referred to in the Agreement specified below.

This Master Confirmation and a Confirmation evidence a complete binding
agreement between you and us as to the terms of the Transaction to which this
Master Confirmation and such Confirmation relates. This Master Confirmation and
each Confirmation hereunder shall supplement, form a part of, and be subject to
an agreement in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) as if we had executed an agreement in such form on the Trade Date of the
first such Transaction (but without any Schedule except for (i) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first” and (ii) the election of United States dollars as the
Termination Currency) between Dealer and Counterparty, and such agreement shall
be considered the “Agreement” hereunder.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Definitions”) as published by ISDA are incorporated into this
Master Confirmation. For the purposes of the Definitions, each reference herein
or in any Confirmation hereunder to a Unit shall be deemed to be a reference to
a Call Option or an Option, as context requires.

THE AGREEMENT, THIS MASTER CONFIRMATION AND EACH CONFIRMATION WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CHOICE OF LAW DOCTRINE (OTHER THAN TITLE 14 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

The Transactions under this Master Confirmation shall be the sole Transactions
under the Agreement. If there exists any ISDA Master Agreement between Dealer
and Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transactions under
this Master Confirmation and the Agreement shall not be considered Transactions
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.

1. In the event of any inconsistency between this Master Confirmation, on the
one hand, and the Definitions or the Agreement, on the other hand, this Master
Confirmation will control for the purpose of the Transaction to which a
Confirmation relates. In the event of any inconsistency between the Definitions,
the Agreement and this Master Confirmation, on the one hand, and a Confirmation,
on the other hand, the Confirmation will govern. With respect to a Transaction,
capitalized terms used herein that are not otherwise defined shall have the
meaning assigned to them in the Confirmation relating to such Transaction.



--------------------------------------------------------------------------------

2. Each party will make each payment specified in this Master Confirmation or a
Confirmation as being payable by such party, not later than the due date for
value on that date in the place of the account specified below or otherwise
specified in writing, in freely transferable funds and in a manner customary for
payments in the required currency.

3. Confirmations and General Terms:

This Master Confirmation and the Agreement, together with the Confirmation
relating to a Transaction, shall constitute the written agreement between
Counterparty and Dealer with respect to such Transaction.

Each Transaction to which a Confirmation relates is a Convertible Bond Hedging
Transaction, which shall be considered a Share Option Transaction for purposes
of the Definitions (and references herein to “Units” shall be deemed to be
references to “Options” for purposes of the Definitions), and shall have the
following terms:

 

Trade Date:

   As set forth in the Confirmation for such Transaction

Effective Date:

   As set forth in the Confirmation for such Transaction

Option Type:

   Call

Option Style:

   Modified American (as described below)

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The Common Stock of Counterparty, par value USD0.001 per share (Ticker
Symbol: “REGN”).

Convertible Notes:

   As set forth in the Confirmation for such Transaction

Indenture:

   As set forth in the Confirmation for such Transaction

Number of Units:

   As set forth in the Confirmation for such Transaction.

Unit Entitlement:

   As set forth in the Confirmation for such Transaction

Strike Price:

   As set forth in the Confirmation for such Transaction

Applicable Percentage:

   As set forth in the Confirmation for such Transaction

Number of Shares:

   As set forth in the Confirmation for such Transaction

Premium:

   As set forth in the Confirmation for such Transaction

Premium Payment Date:

   As set forth in the Confirmation for such Transaction

Exchange:

   Nasdaq Global Select Market

Related Exchange:

   All Exchanges

Calculation Agent:

   Dealer; provided that following the occurrence and during the continuation of
an Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect
to which Dealer is the Defaulting Party, (i) Dealer may designate a nationally
or internationally recognized third-party dealer with expertise in
over-the-counter corporate equity derivatives (an “Equity Derivatives Dealer”)
that is an affiliate of Dealer and with

 

2



--------------------------------------------------------------------------------

   respect to which no event of the type described in Section 5(a)(vii) of the
Agreement is ongoing to replace Dealer as Calculation Agent, or (ii) if Dealer
does not so designate any replacement Calculation Agent by the 10th Exchange
Business Day following the date a calculation or determination is required to be
made hereunder by the Calculation Agent and no such calculation or determination
is made, Counterparty shall have the right to designate an independent Equity
Derivatives Dealer to replace Dealer as Calculation Agent and, in each case, the
parties shall work in good faith to execute any appropriate documentation
required by such replacement Calculation Agent.    Any determination or
calculation by Dealer or Counterparty in any capacity (including as Calculation
Agent) pursuant to this Master Confirmation, the Agreement and the Definitions
shall be made in good faith and in a commercially reasonable manner, including,
without limitation, with respect to calculations and determinations that are
made in such party’s sole discretion or otherwise. In the event either party
makes any calculation or determination in any capacity pursuant to this Master
Confirmation, the Agreement or the Definitions, such party shall promptly
provide an explanation in reasonable detail of the basis for such determination
or calculation if requested by the other party, it being understood that no
party shall be obligated to disclose any proprietary models used by it for such
calculation.

4. Procedure for Exercise:

 

Exercise Dates:

   Each Conversion Date.

Conversion Date:

   Each “Conversion Date”, as defined in the Indenture as described in the
Offering Memorandum under “Description of Notes—Conversion Rights”.

Required Exercise on Conversion Dates:

   On each Conversion Date, a number of Units equal to the number of Convertible
Notes in denominations of USD1,000 principal amount satisfying all of the
requirements for conversion on such Conversion Date in accordance with the terms
of the Indenture as described in the Offering Memorandum under “Description of
Notes—Conversion Procedures” shall be automatically exercised, subject to
“Notice of Exercise” below.

Expiration Date:

   As set forth in the Confirmation for such Transaction

Multiple Exercise:

   Applicable, as provided above under “Required Exercise on Conversion Dates”.

Minimum Number of Units:

   Zero

Maximum Number of Units:

   Number of Units

Integral Multiple:

   Not Applicable

 

3



--------------------------------------------------------------------------------

Automatic Exercise:

   As provided above under “Required Exercise on Conversion Dates”.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Units hereunder unless Counterparty notifies Seller in writing prior to 3:00 PM,
New York City time, on the Scheduled Trading Day immediately preceding the first
“Trading Day” (as defined in the Indenture as described in the Offering
Memorandum under “Description of Notes—Conversion Rights—Settlement upon
Conversion”) of the “Cash Settlement Averaging Period”, as defined in the
Indenture as described in the Offering Memorandum under “Description of
Notes—Conversion Rights—Settlement upon Conversion”, relating to the Convertible
Notes converted on the Conversion Date relating to the relevant Exercise Date
(the “Notice Deadline”) of (i) the number of Units being exercised on such
Exercise Date, (ii) if applicable, the scheduled commencement date of the “Cash
Settlement Averaging Period” for the Convertible Notes converted on the
Conversion Date corresponding to such Exercise Date, (iii) whether Counterparty
will satisfy its conversion obligation with respect to such Convertible Notes
solely in cash (“Cash Settlement”), through delivery of a combination of cash
and Shares (“Combination Settlement”) or solely in Shares (“Physical
Settlement”; each of Cash Settlement, Combination Settlement and Physical
Settlement, a “Settlement Method”) and (iv) in the case of Combination
Settlement, the applicable “Specified Dollar Amount” (as defined in the
Indenture as described in the Offering Memorandum under “Description of
Notes—Conversion Rights—Settlement upon Conversion”), if other than $1,000;
provided that if the Conversion Date for such Unit occurs on of after June 1,
2016 (the “Final Averaging Period Date”), the notice need not contain the
information described in clause (ii) above, the Company may provide Dealer with
a single notice with respect to the information described in clause (i) above,
and the Notice Deadline with respect to (x) the information described in clause
(i) above shall be 3:00 p.m, New York City time, on the “Scheduled Trading Day”
(as defined in the Indenture as described in the Offering Memorandum under
“Description of Notes—Conversion Rights—Settlement upon Conversion”) immediately
preceding the Expiration Date and (y) the information described in clauses (iii)
and (iv) above shall be 3:00 p.m., New York City time on the Scheduled Trading
Day prior to the Final Averaging Period Date; provided further that,
notwithstanding the foregoing (except in the case of a “Cash Settlement
Averaging Period” that commences on or after the Final Averaging Period Date),
such notice shall be effective even if given after the Notice Deadline so long
as such notice is given prior to 3:00 p.m., New York City time, on the fifth
Exchange Business Day of such “Cash Settlement Averaging Period”, in which event
the

 

4



--------------------------------------------------------------------------------

   Calculation Agent shall have the right to adjust the Delivery Obligation as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of its not having received such notice prior to the Notice
Deadline.    Notwithstanding anything to the contrary herein, in the Indenture
or the Notice of Exercise, for purposes of the Transactions hereunder, with
respect to any Conversion Date, Seller’s Delivery Obligation shall be calculated
by the Calculation Agent as if Counterparty had elected Combination Settlement
with a “Specified Dollar Amount” for the Convertible Notes equal to $1,000
pursuant to clause (iii) above, unless Counterparty provides timely notice of
the applicable Settlement Method in its Notice of Exercise as set forth above.
If such Notice of Exercise specifies a Settlement Method other than Combination
Settlement with a “Specified Dollar Amount” under the Indenture of $1,000,
Counterparty shall be deemed to have represented to Dealer that, as of the date
of its election of a Settlement Method, it is not in possession of any material
non-public information with respect to itself or the Shares.

5. Settlement Terms:

 

Settlement Date:

   In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares and/or cash to be delivered under the Convertible Notes
converted on such Conversion Date under the terms of the Indenture (as described
in the Offering Memorandum under “Description of Notes—Conversion
Rights—Settlement upon Conversion”); provided that the Settlement Date will not
be prior to the date one Settlement Cycle following the final day of the “Cash
Settlement Averaging Period” that applies (or is deemed to apply) to such
Conversion Date.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the
Definitions, and subject to “Notice of Exercise” above, with respect to each
Unit exercised on a Conversion Date, Seller will deliver to Counterparty on the
related Settlement Date, (i) if Cash Settlement or Combination Settlement with a
“Specified Dollar Amount” of USD 1,000 or more applies to such Conversion Date
pursuant to the terms of the Indenture (as described in the Offering Memorandum
under “Description of Notes—Conversion Rights”), the product of the Applicable
Percentage and a number of Shares and/or an amount in cash in USD equal to the
number of Shares and/or amount of cash in USD in excess of USD 1,000 that
Counterparty is obligated to deliver to the holder of USD 1,000 principal amount
of such Convertible Notes pursuant to the Settlement Provision of the Indenture
(as

 

5



--------------------------------------------------------------------------------

   defined in the Confirmation) or (ii) if Physical Settlement or Combination
Settlement with a “Specified Dollar Amount” of less than USD 1,000 applies to
such Conversion Date pursuant to the terms of the Indenture as described in the
Offering Memorandum under “Description of Notes—Conversion Rights—Settlement
upon Conversion”, the product of the Applicable Percentage and a number of
Shares equal to the number of Shares that Counterparty would have been obligated
to deliver to the holder of USD 1,000 principal amount of Convertible Notes
converted on such Conversion Date pursuant to the Settlement Provision of the
Indenture, as determined by the Calculation Agent, except that for all purposes
hereunder (a) Combination Settlement shall be deemed to apply to such
Convertible Notes (notwithstanding the provisions of the Indenture as described
in the Offering Memorandum under “Description of Notes—Conversion
Rights—Settlement upon Conversion”) with a “Specified Dollar Amount” of USD
1,000, (b) each reference to “forty” in the definitions of “Cash Settlement
Averaging Period”, “Daily Conversion Value”, “Daily Measurement Value” and
“Daily Settlement Amount” under the Indenture (each as defined in the Indenture
as described in the Offering Memorandum under “Description of Notes—Conversion
Rights—Settlement upon Conversion”) and the Settlement Provision of the
Indenture shall be deemed replaced with “eighty”, (c) the reference to
“one-fortieth (1/40th)” in the definition of “Daily Conversion Value” shall be
deemed replaced with “one-eightieth (1/80th)” and (d) the reference to “the 42nd
Scheduled Trading Day” in the definition of “Cash Settlement Averaging Period”
shall be deemed replaced with “the 82nd Scheduled Trading Day”;   

provided that, in the case of clause (i) or (ii) above, in no event shall the
sum of (A) the amount of cash, if any, paid by Dealer upon exercise of any Unit
and (B) the number of Shares delivered upon exercise of such Unit multiplied by
the Applicable Limit Price on the Settlement Date for such Unit; and

 

provided further that, in the case of clause (i) or (ii) above, the Delivery
Obligation shall be determined excluding any Shares (or cash) that Counterparty
is obligated to deliver to holder(s) of the Convertible Notes as a result of any
adjustments to the Conversion Rate pursuant to the Excluded Provisions of the
Indenture (as defined in the Confirmation).

   Notwithstanding the foregoing, if any exercise hereunder relates to a
conversion of Convertible Notes in connection with which holders thereof are
entitled to receive additional Shares and/or cash pursuant to the adjustments to
the Conversion Rate set forth in the Make-whole Provision of the Indenture (as
defined in the Confirmation), then the Delivery Obligation shall include such
additional Shares and/or cash (subject to the deemed application of Combination
Settlement

 

6



--------------------------------------------------------------------------------

   as set forth in clause (ii) above), except that the Delivery Obligation shall
be capped so that the value of the Delivery Obligation (with the value of any
such additional Shares included in the Delivery Obligation determined by the
Calculation Agent using the “Daily VWAP” on the last day of the “Cash Settlement
Averaging Period” that applies (or is deemed to apply) to the relevant
Conversion Date) does not exceed the amount as determined by the Calculation
Agent that would be payable by Dealer pursuant to Section 6 of the Agreement if
such Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction (except that, for
purposes of determining such amount, (x) the Number of Units shall be deemed to
be equal to the number of Units exercised on such Exercise Date and (y) such
amount payable pursuant to Section 6 of the Agreement will be determined as if
the Make-whole Provision of the Indenture were deleted but will, for the
avoidance of doubt, take into account the time value of the Transaction assuming
an Expiration Date on the “Maturity Date” (as defined in the Indenture as
described in the Offering Memorandum under “Description of Notes—General”),
without regard to any requirement for the occurrence of a Conversion Date or
delivery of a Notice of Exercise or Notice of Delivery Obligation) was the sole
Affected Transaction and Counterparty was the sole Affected Party (determined
without regard to Section 11(b) of this Master Confirmation).    Dealer will
deliver cash in lieu of any fractional Shares to be delivered valued at the
“Daily VWAP” for the last “Trading Day” of the “Cash Settlement Averaging
Period” that applies (or is deemed to apply) to the relevant Conversion Date.   
For the avoidance of doubt, if the sum of the “Daily Conversion Values” for all
“Trading Days” of the “Cash Settlement Averaging Period” that applies (or is
deemed to apply) to the relevant Conversion Date is less than or equal to
USD1,000, Seller will have no delivery obligation hereunder in respect of such
Conversion Date.    For the further avoidance of doubt, Dealer will have no
delivery obligation hereunder in respect of any “Distributed Property” delivered
by Counterparty to the holders of Convertible Notes pursuant to the Conversion
Rate Adjustment Fallback Provision.

Applicable Limit:

   For any Unit, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the settlement date for the cash
and/or Shares delivered upon conversion of the related Convertible Note over
(ii) USD 1,000.

 

7



--------------------------------------------------------------------------------

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page REGN.Q <equity> (or any successor thereto).

Excluded Provisions:

   As set forth in the Confirmation for such Transaction.

Make-whole Provision:

   As set forth in the Confirmation for such Transaction.

Notice of Delivery Obligation:

   No later than the Scheduled Trading Day immediately following the last day of
the “Cash Settlement Averaging Period”, Counterparty shall give Seller notice of
the final number of Shares and/or amount of cash (the “Convertible Obligation”)
it is required to deliver under the Indenture (as described in the Offering
Memorandum under “Description of Notes—Conversion Rights—Settlement upon
Conversion”) with respect to the relevant Conversion Date; provided that, with
respect to any Exercise Date occurring on or after the Final Averaging Period
Date, Counterparty may provide Dealer with a single notice of the aggregate
number of Shares and/or the amount of cash comprising the Convertible Obligation
for all Exercise Dates occurring on or after such Scheduled Trading Day (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise, as set forth above, in any way).

Other Applicable Provisions:

   To the extent Seller is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Definitions will be
applicable as if Physical Settlement applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the issuer of the
Shares. In addition, notwithstanding anything to the contrary in the
Definitions, Seller may, in whole or in part, deliver Shares in certificated
form representing the Delivery Obligation to Counterparty in lieu of delivery
through the Clearance System.

6. Adjustments:

 

Method of Adjustment:

   Notwithstanding Section 11.2 of the Definitions, upon the occurrence of any
event or condition set forth in the Dilution Provision of the Indenture (as
defined in the Confirmation), the Calculation Agent shall make the corresponding
adjustment in respect of any one or more of the Strike Price, Number of Units,
the Unit Entitlement and any other variable relevant to the exercise, settlement
or payment of such Transaction, to the extent an analogous adjustment is made
under the Indenture. For the avoidance of doubt, in no event

 

8



--------------------------------------------------------------------------------

   shall there be any adjustment hereunder as a result of an adjustment to the
“Conversion Rate” pursuant to the Excluded Provisions of the Indenture.

7. Extraordinary Events:

 

Merger Events:

   Notwithstanding Section 12.1(b) of the Definitions, a “Merger Event” means
the occurrence of any event or condition set forth in the Merger Provision of
the Indenture (as defined in the Confirmation).    As soon as reasonably
practicable following the public announcement of any Merger Event or any public
filing with respect to any Merger Event, Counterparty shall notify the
Calculation Agent of such Merger Event; and once the adjustments to be made to
the terms of the Indenture (as described in the Offering Memorandum in the sixth
and seventh to last paragraphs under “Description of Notes—Conversion
Rights—Conversion Rate Adjustments”) and the Convertible Notes in respect of
such Merger Event have been determined, Counterparty shall immediately notify
the Calculation Agent in writing of the details of such adjustments.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of election of the holders of Shares), Counterparty
shall promptly (but in any event prior to the Merger Date) notify the
Calculation Agent of the details of the adjustment made under the Indenture in
respect of such Merger Event.

Tender Offer:

   Applicable. Notwithstanding Section 12.1(d) of the Definitions, a “Tender
Offer” means the occurrence of any event or condition set forth in the Tender
Offer Provision of the Indenture (as described in the Offering Memorandum in
clause (5) under “Description of Notes—Conversion Rights—Conversion Rate
Adjustments”). Consequences of Merger Events and Tender Offers:   

 

Notwithstanding Sections 12.2 and 12.3 of the Definitions, upon the occurrence
of a Merger Event or Tender Offer, the Calculation Agent shall make a
corresponding adjustment in respect of any adjustment under the Indenture to any
one or more of the nature of the Shares, the Strike Price, the Number of Units,
the Unit Entitlement and any other variable relevant to the exercise, settlement
or payment of the Transaction, to the extent an analogous adjustment is made
under the Indenture (as described in the Offering Memorandum in clause (5) and
in the sixth and seventh to last paragraphs under “Description of
Notes—Conversion Rights—Conversion Rate Adjustments”); provided that (i) such
adjustment shall be made without regard to any adjustment to the Conversion Rate

 

9



--------------------------------------------------------------------------------

   for the issuance of additional shares as set forth in the Excluded Provisions
of the Indenture; (ii) if such adjustment would (but for this clause (ii))
result in the Shares including (or, at the option of a holder of Shares, may
include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia, no such adjustment
shall be made and Cancellation and Payment (Calculation Agent Determination)
shall apply; and (iii) if Counterparty will not be the Issuer following such
Merger Event or Tender Offer, then (a) the Calculation Agent shall make any
adjustment(s) to the valuation, exercise, settlement or other terms of the
Transaction that the Calculation Agent determines appropriate to account for the
effect on the Transaction of such Merger Event or (b) if (x) the Calculation
Agent determines that no adjustment it could make under clause (a) above will
produce a commercially reasonable result or (y) Counterparty and the Issuer
following such Merger Event or Tender Offer do not enter into such documentation
containing representations, warranties and agreements relating to securities law
and other issues, as requested by Dealer that Dealer has determined, in its
reasonable discretion, to be necessary or appropriate to allow Dealer to
continue as a party to the Transaction (giving effect to any adjustments
pursuant to clause (a) above) and to preserve its hedging activities in
connection with the Transaction in a manner compliant with applicable legal,
regulatory and self- regulatory requirements, and with related policies and
procedures applicable to Dealer, Cancellation and Payment (Calculation Agent
Determination) shall apply. Dilution Provision:    As set forth in the
Confirmation for such Transaction. Merger Provision:    As set forth in the
Confirmation for such Transaction. Tender Offer Provision:    As set forth in
the Confirmation for such Transaction. Nationalization, Insolvency or Delisting:
   Cancellation and Payment (Calculation Agent Determination). In addition to
the provisions of Section 12.6(a)(iii) of the Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed or re-traded on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed or re-traded on
any such exchange, such exchange shall thereafter be deemed to be the Exchange
and the Calculation Agent shall make any adjustments it deems necessary to the
terms of the Transaction, as if Modified Calculation Agent Adjustment were
applicable to such event.

8. Additional Disruption Events:

 

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Definitions is hereby
amended by (i) replacing the phrase “the

 

10



--------------------------------------------------------------------------------

   interpretation” in the third line thereof with the phrase “the formal or
informal interpretation,” and (ii) replacing the word “Shares” with the phrase
“Shares or Hedge Positions” in clause (X) thereof.

Failure to Deliver:

   Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable; provided that Section 12.9(a)(v) of the Definitions is hereby
modified by inserting the following two phrases at the end of such Section:   
“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, the transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
and other terms.”

Increased Cost of Hedging:

   Not Applicable

Determining Party

   For all applicable Additional Disruption Events, Dealer.

9. Acknowledgements:

 

Non-Reliance:    Applicable Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable Additional Acknowledgments:    Applicable

10. Representations, Warranties and Agreements:

(a) In connection with this Master Confirmation, each Confirmation, each
Transaction to which a Confirmation relates and any other documentation relating
to the Agreement, each party to this Master Confirmation represents and warrants
to, and agrees with, the other party that:

(i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of the
Securities Act of 1933, as amended (the “Securities Act”); and

(ii) it is an “eligible contract participant” as defined in Section 1(a)(12) of
the Commodity Exchange Act, as amended (the “CEA”), and this Master Confirmation
and each Transaction hereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1a(33) of the CEA.

(b) Counterparty hereby represents and warrants to, and agrees with, Dealer on
the Trade Date of each Transaction that:

(i) its financial condition is such that it has no need for liquidity with
respect to its investment in such Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;

 

11



--------------------------------------------------------------------------------

(ii) its investments in and liabilities in respect of such Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with such Transaction,
including the loss of its entire investment in such Transaction;

(iii) it understands that Dealer has no obligation or intention to register such
Transaction under the Securities Act or any state securities law or other
applicable federal securities law;

(iv) it understands that no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency;

(v) RESERVED

(vi) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;

(vii) It is not, on the date hereof, and will not be, on any date on which it
elects to require Dealer to satisfy any Dealer Payment Obligation by delivery of
Termination Delivery Units pursuant to Section 11(b) below, in possession of any
material non-public information with respect to it or the Shares and its most
recent Annual Report on Form 10-K, taken together with all reports and other
documents subsequently filed by it with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents) do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading;

(viii) it is not entering into any Transaction to create, and will not engage in
any other securities or derivatives transactions to create, actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or to manipulate the price of the Shares (or
any security convertible into or exchangeable for Shares);

(ix) RESERVED

(x) on each of the Trade Date Counterparty is not, and on the Premium Payment
Date will not be, “insolvent” (as such term is defined under Section 101(32) of
the U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)), and Counterparty would be able to purchase the Shares hereunder in
compliance with the laws of the jurisdiction of Counterparty’s incorporation;

(xi) RESERVED

(xii) it is not, and after giving effect to the transactions contemplated hereby
will not be, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended;

(xiii) without limiting the generality of Section 13.1 of the Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging—Contracts in Entity’s Own Equity
(or any successor issue statements) or under FASB’s Liabilities & Equity
Project;

 

12



--------------------------------------------------------------------------------

(xiv) RESERVED

(xv) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date of such Transaction and reasonably acceptable to Dealer in form
and substance, with respect to the matters set forth in Section 3(a) of the
Agreement;

(xvi) Counterparty is not on the Trade Date of any Transaction engaged in and
will not, during any period starting on the Trade Date of any Transaction and
ending on the third Exchange Business Day immediately following such Trade Date,
be engaged in a distribution, as such term is used in Regulation M under the
Exchange Act, of any securities of Counterparty, other than (1) a distribution
meeting the requirements of the exception set forth in Rules 101(b)(10) and
102(b)(7) of Regulation M and (2) the offering of the Convertible Notes pursuant
to the terms of the Purchase Agreement; and

(xvii) on the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument other than the
Transaction or any other similar transaction) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares.

11. Miscellaneous:

(a) Early Termination. The parties agree that Second Method and Loss will apply
to each Transaction under this Master Confirmation as such terms are defined
under the 1992 ISDA Master Agreement (Multicurrency–Cross Border).

(b) Alternative Calculations and Dealer Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 11(c) below, Dealer owes
Counterparty any amount in connection with a Transaction hereunder pursuant to
Section 12.7 or 12.9 of the Definitions or pursuant to Section 6(d)(ii) of the
Agreement (a “Dealer Payment Obligation”), Counterparty shall have the right, in
its sole discretion, to require Dealer to satisfy any such Dealer Payment
Obligation by delivery of Termination Delivery Units (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the Merger Date, Tender Offer Date, Announcement Date (in the case of
Nationalization, Insolvency or Delisting), Early Termination Date or other date
of cancellation or termination, as applicable (“Notice of Dealer Termination
Delivery”); provided that if Counterparty does not validly so elect to require
Dealer to satisfy its Dealer Payment Obligation by delivery of Termination
Delivery Units, Dealer shall have the right, in its sole discretion, to elect to
satisfy its Dealer Payment Obligation by delivery of Termination Delivery Units,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Extraordinary Event in which the consideration or proceeds to be
paid to holders of Shares as a result of such event consists solely of cash or
(ii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
(x) Event of Default of the type described in Section 5(a)(iii), (v), (vi) or
(vii) of the Agreement or (y) a Termination Event of the type described in
Section 5(b)(i), (ii), (iii), (iv), or (v) of the Agreement that in the case of
either (x) or (y) resulted from an event or events within Counterparty’s
control. Within a commercially reasonable period of time following receipt of a
Notice of Dealer Termination Delivery or such notice by Dealer to Counterparty,
as the case may be, Dealer shall deliver to Counterparty a number of Termination
Delivery Units having a cash value equal to the amount of such Dealer Payment
Obligation (such number of Termination Delivery Units to be delivered to be
determined by the Calculation Agent as the number of whole Termination Delivery
Units that could be purchased over a commercially reasonable period of time with
the cash equivalent of such payment obligation).

 

13



--------------------------------------------------------------------------------

“Termination Delivery Unit” means (i) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (ii) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to have Dealer deliver cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent will replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

If the provisions of this paragraph (b) are applicable, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Termination Delivery
Units”; provided that the Representation and Agreement contained in Section 9.11
of the Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Buyer is the issuer of
any Termination Delivery Units (or any part thereof). In addition,
notwithstanding anything to the contrary in the Definitions, Dealer may, in
whole or in part, deliver securities comprising Termination Delivery Units in
certificated form to Counterparty in lieu of delivery through the Clearance
System.

(c) Set-Off and Netting. Both parties waive any rights to set-off or net,
including in any bankruptcy proceedings of Counterparty, amounts due either
party with respect to any Transaction hereunder against amounts due to either
party from the other party under any other agreement between the parties.

(d) Transfer and Assignment. Counterparty may transfer any of its rights or
obligations under any Transaction with the prior written consent of the Dealer,
such consent not to be unreasonably withheld. Dealer may transfer or assign
without any consent of Counterparty its rights and obligations hereunder or
under the Agreement, in whole or in part, to any of its affiliates; provided
that Counterparty shall have recourse to Dealer in the event of the failure by
the transferee to perform any of its obligations hereunder. At any time at which
(1) Dealer and any of its affiliates subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer (collectively, “Dealer Group”) or any person
whose ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any state or
federal bank holding company or banking laws, or other federal, state or local
laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting or registration obligations or other requirements (including
obtaining prior approval by a state or federal regulator) of a Dealer Person
under Applicable Laws and with respect to which such requirements have not been
met or the relevant approval has not been received minus (y) 1% of the number of
Shares outstanding on the date of determination (such condition, an “Excess
Ownership Position”) or (2) the Units Equity Percentage exceeds 9.0%, if Dealer,
in its discretion, is unable to effect a transfer or assignment to a third party
in accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing and other terms reasonably acceptable to Dealer

 

14



--------------------------------------------------------------------------------

within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists or that the Units Equity Percentage is equal
to or less than 9.0%, as the case may be, Dealer may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that such Excess Ownership
Position no longer exists or the Units Equity Percentage following such partial
termination is equal to or less than 9.0%, as the case may be. In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 11(b) of this Master Confirmation as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Terminated Portion of the Transaction, (ii) Counterparty shall
be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
The “Units Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the total Number of Shares for all
Transactions hereunder and (B) the denominator of which is the number of Shares
outstanding.

(e) Additional Termination Events. For any Transaction:

(i) The occurrence of an event of default with respect to Counterparty under the
terms of the Convertible Notes for such Transaction that results in an
acceleration of such Convertible Notes pursuant to the terms of the Indenture as
described in the Offering Memorandum under “Description of Notes—Events of
Default” for such Transaction shall be an Additional Termination Event with
respect to which (A) such Transaction is the sole Affected Transaction,
(B) Counterparty shall be the sole Affected Party and (C) Seller shall designate
an Early Termination Date pursuant to Section 6(b) of the Agreement, which shall
be no later than the fifth Exchange Business Day following acceleration of such
Convertible Notes (unless otherwise agreed by the parties).

(ii) The occurrence of any amendment, modification, supplement or waiver of any
term of the Indenture as described in the Offering Memorandum under “Description
of Notes—Modification and Amendment” for such Transaction or the Convertible
Notes for such Transaction governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, redemption right of Counterparty, any
term relating to conversion or settlement of the Convertible Notes for such
Transaction (including changes to the conversion rate or price, conversion
settlement dates, conversion conditions or provisions related to adjustments to
the “Conversion Rate”), or any term that would require consent of the holders of
not less than 100% of the principal amount of the Convertible Notes for such
Transaction to amend, in each case without the prior consent of Seller, such
consent not to be unreasonably withheld, shall be an Additional Termination
Event with respect to which (A) such Transaction is the sole Affected
Transaction, (B) Counterparty shall be the sole Affected Party and (C) Seller
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

(iii) The repurchase or cancellation of Convertible Notes (whether pursuant to
the provision of the Indenture as described in the Offering Memorandum under
“Description of Notes—Fundamental Change Permits Holders to Require Us to
Purchase Notes” or otherwise) shall be an Additional Termination Event with
respect to which (A) the sole Affected Transaction shall be the portion of the
Transaction corresponding to the number of Units (the “Note Repurchase Units”)
equal to the lesser of (x) the aggregate principal amount of such Convertible
Notes specified in Counterparty’s Note Repurchase Notice divided by USD 1,000
and (y) the Number of Units as of the date Dealer designates such Early
Termination Date; and, as of such date, the Number of Units shall be reduced by
the number of Repurchase Units, (B) Counterparty shall be the sole Affected
Party and (C) Seller shall designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, which shall be no later than the fifth Exchange
Business Day following receipt of such Note Repurchase Notice (unless otherwise
agreed by the parties); provided that Counterparty shall provide Dealer a notice
(any such notice, a “Repurchase Notice”) no later than the third Exchange
Business Day following any such repurchase or cancellation specifying the
aggregate principal amount of Convertible Notes so repurchased or cancelled.

(f) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Master Confirmation, together with any Confirmation, is not intended to convey
to Dealer rights with respect to any Transaction that are senior to the claims
of common stockholders in any U.S. bankruptcy proceedings of

 

15



--------------------------------------------------------------------------------

Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to any Transaction; and provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transactions.

(g) No Collateral. Notwithstanding any provision of this Master Confirmation,
any Confirmation or the Agreement, or any other agreement between the parties,
to the contrary, the obligations of Counterparty under the Transactions are not
secured by any collateral. Without limiting the generality of the foregoing, if
this Master Confirmation, the Agreement or any other agreement between the
parties includes an ISDA Credit Support Annex or other agreement pursuant to
which Counterparty collateralizes obligations to Dealer, then the obligations of
Counterparty hereunder will not be considered to be obligations under such
Credit Support Annex or other agreement pursuant to which Counterparty
collateralizes obligations to Dealer, and any Transactions hereunder shall be
disregarded for purposes of calculating any Exposure, Market Value or similar
term thereunder.

(h) Assignment of Share Delivery to Affiliates. Notwithstanding any other
provision in this Master Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any shares or other securities to
or from Counterparty, Dealer may designate any of its affiliates to purchase,
sell, receive or deliver such shares or other securities and otherwise to
perform Dealer’s obligations in respect of this Transaction and any such
designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.
Notwithstanding the foregoing, the recourse to Dealer shall be limited to
recoupment of Counterparty’s monetary damages and Counterparty hereby waives any
right to seek specific performance by Dealer of its obligations hereunder.

(i) Severability; Illegality. If compliance by either party with any provision
of a Transaction would be unenforceable or illegal, (i) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.

(j) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(k) Confidentiality. Notwithstanding any provision in this Master Confirmation,
any Confirmation or the Agreement, in connection with Section 1.6011-4 of the
Treasury Regulations, the parties hereby agree that each party (and each
employee, representative, or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the Transaction and all materials of any kind that are provided to
such party relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

(l) Securities Contract; Swap Agreement. The parties hereto intend for: (i) each
Transaction hereunder to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code and a “swap agreement” as defined in Section 101(53B) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(7), 362(o),
546(e), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code; (ii) the
Agreement to be a “master netting agreement” as defined in Section 101(38A) of
the Bankruptcy Code; (iii) a party’s right to liquidate, terminate or accelerate
any Transaction, offset, net or net out termination values, payment amounts or
other transfer obligations, and to exercise any other remedies upon the
occurrence of any Event of Default or Termination Event under the Agreement with
respect to the other party or any Extraordinary Event that results in the
termination or cancellation of any Transaction to constitute a “contractual

 

16



--------------------------------------------------------------------------------

right” within the meaning of Sections 555, 560 and 561 of the Bankruptcy Code;
(iv) any cash, securities or other property provided as performance assurance,
credit support or collateral with respect to each Transaction to constitute
“margin payments” and “transfers” “under” or “in connection with” each
Transaction and the Agreement, in each case within the meaning of the Bankruptcy
Code and (v) all payments or deliveries for, under or in connection with each
Transaction, all payments for the Shares and the transfer of such Shares to
constitute “settlement payments” and “transfers” “under” or “in connection with”
each Transaction and the Agreement, in each case within the meaning of the
Bankruptcy Code.

(m) Extension of Settlement. Dealer may postpone, in whole or in part, any
Exercise Date or any other date of valuation or delivery by Dealer or add
additional Settlement Dates or other dates of valuation or delivery by Dealer,
with respect to some or all of the relevant Units (in which event the
Calculation Agent shall make appropriate adjustments to the Delivery
Obligation), if Dealer determines, in its good-faith reasonable discretion based
on the advise of counsel, that such extension is necessary or advisable (x) to
preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, the stock borrow market or
other relevant market (but only if there is a material decrease in liquidity
relative to Dealer’s expectation on the Trade Date, as determined by Calculation
Agent) or (y) to enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer;
provided that no such date may be postponed by more than ten Exchange Business
Days pursuant to clause (x) above.

(n) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on the Settlement
Date for the Transaction, Dealer may, by notice to the Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of such “Cash Settlement Averaging Period”)
or delivery times and how it will allocate the Shares it is required to deliver
under “Net Share Settlement Amount” (above) among the Staggered Settlement Dates
or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(o) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Units Equity Percentage as determined on such day is (i) equal to or greater
than 4.5% and (ii) greater by 0.5% than the Units Equity Percentage included in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater by 0.5% than the Units Equity Percentage as of the
date hereof). Counterparty agrees to indemnify and hold harmless Dealer and its
Affiliates and their respective officers, directors and controlling persons
(each, a “Section 16 Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, subject to the reporting and profit
disgorgement provisions of Section 16 of the Exchange Act, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to any
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, to which a Section 16 Indemnified
Person may become subject, as a result of Counterparty’s failure to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph (o), to reimburse, within 30 days, upon written request, each such
Section 16

 

17



--------------------------------------------------------------------------------

Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any Section 16 Indemnified
Person, such Section 16 Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of such Section 16 Indemnified Person,
shall retain counsel reasonably satisfactory to such Section 16 Indemnified
Person to represent such Section 16 Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that such Section 16 Indemnified Person
fails to promptly notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided, that failure to
notify Counterparty (i) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(ii) shall not, in any event, relieve Counterparty from any liability that it
may have otherwise than on account of this paragraph (o). Counterparty shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of each
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by any
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of each such Section 16 Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to each such Section 16 Indemnified Person. If the
indemnification provided for in this paragraph (o) is unavailable to a
Section 16 Indemnified Person or insufficient in respect of any losses, claims,
damages or liabilities referred to therein, then Counterparty, in lieu of
indemnifying such Section 16 Indemnified Person thereunder, shall contribute to
the amount paid or payable by such Section 16 Indemnified Person as a result of
such losses, claims, damages or liabilities. The remedies provided for in this
paragraph (o) are not exclusive and shall not limit any rights or remedies that
may otherwise be available to any Section 16 Indemnified Person at law or in
equity. The indemnity and contribution agreements contained in this paragraph
(o) shall remain operative and in full force and effect regardless of the
termination of any Transaction.

(p) Early Unwind. In the event the sale of Convertible Notes for any Transaction
hereunder is not consummated with the Initial Purchasers for any reason by the
close of business in New York City on the Early Unwind Date set forth in the
Confirmation for such Transaction, such Transaction shall automatically
terminate on such Early Unwind Date and (i) such Transaction and all of the
respective rights and obligations of Dealer and Counterparty under such
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with such
Transaction either prior to or after such Early Unwind Date; provided that
Counterparty shall purchase from Dealer on such Early Unwind Date all Shares
purchased by Dealer or one or more of its Affiliates in connection with such
Transaction. The purchase price paid by Counterparty shall be Dealer’s actual
cost of such Shares as Dealer informs Counterparty and shall be paid in
immediately available funds on such Early Unwind Date.

(q) Registration. Counterparty hereby agrees that if the Shares (the “Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction, in Dealer’s good-faith reasonable judgment based on advice
of counsel, cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Dealer to sell the Hedge Shares in a registered offering,
make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance reasonably satisfactory to Dealer and
Counterparty, substantially in the form of an underwriting agreement for a
registered secondary offering, (B) provide accountant’s “comfort” letters in
customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity

 

18



--------------------------------------------------------------------------------

securities; provided that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or (iii) of this paragraph
(q) shall apply at the election of Counterparty; (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement agreements customary for
private placements of equity securities, in form and substance reasonably
satisfactory to Dealer and Counterparty, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placement agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the price
displayed under the heading “Bloomberg VWAP” on Bloomberg page REGN.Q <equity>
AQR (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time of the Exchange on a
relevant Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method) on such
Exchange Business Days, and in the amounts requested by Dealer. For the
avoidance of doubt, under no circumstances shall Counterparty be obligated to
make the election described in clause (iii) of the preceding sentence.

(r) Conversion Rate Adjustments. Counterparty shall provide to Dealer written
notice, promptly following the public announcement of any transaction or event
(a “Conversion Rate Adjustment Event”) that is reasonably expected to lead to an
increase in the Conversion Rate (as such term is defined in the Indenture as
described in the Offering Memorandum under “Description of Notes—Conversion
Rights—General”), and, once the adjustments to the Conversion Rate as a result
of such Conversion Rate Adjustment Event have been determined, shall notify
Dealer in writing of the details of such adjustments.

(s) Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt
of the Premium by Buyer, nothing in the Agreement, the Definitions, this Master
Confirmation or any Confirmation hereunder shall be interpreted as requiring
Counterparty to deliver or receive cash in respect of the settlement of the
Transactions contemplated by this Master Confirmation and any Confirmation
hereunder, except in circumstances where the cash settlement thereof is within
Counterparty’s control (including, without limitation, where an Event of Default
by Counterparty has occurred under Section 5(a)(ii) or Section 5(a)(iv) of the
Agreement, where Counterparty elects to deliver or receive cash or fails timely
to elect to deliver or receive Termination Delivery Units in respect of the
settlement of such Transaction) or in those circumstances in which holders of
the Shares would also receive cash.

(t) Agent of Dealer. Morgan Stanley & Co. Incorporated (“MS&CO”) is acting as
agent for both parties but does not guarantee the performance of either party.
Neither Dealer nor Counterparty shall contact the other with respect to any
matter relating to the Transaction without the direct involvement of MS&CO;
(ii) MS&CO, Dealer and Counterparty each hereby acknowledges that any
transactions by Dealer or MS&CO with respect to Shares will be undertaken by
Dealer as principal for its own account; (iii) all of the actions to be taken by
Dealer and MS&CO in connection with the Transaction shall be taken by Dealer or
MS&CO independently and without any advance or subsequent consultation with
Counterparty; and (iv) MS&CO is hereby authorized to act as agent for
Counterparty only to the extent required to satisfy the requirements of Rule
15a-6 under the Exchange Act in respect of the Transaction.

 

19



--------------------------------------------------------------------------------

12. Addresses for Notice:

 

If to dealer:    Morgan Stanley & Co. International plc    c/o Morgan Stanley &
Co. LLC    1585 Broadway, 5th Floor    New York, NY 10036 Attention:    Todd
Bosch Telephone:    (212) 761-5438 Facsimile:    (212) 507-4888 Email:   
Todd.Bosch@morganstanley.com With a copy to:    Morgan Stanley & Co.
International    c/o Morgan Stanley & Co.    1585 Broadway 4th Floor    New
York, NY 10036 Attention:    Rizvan Dhalla Telephone:    (212) 761-5468
Facsimile:    (212) 507-4093 Email:    Rizvan.Dhalla@morganstanley.com If to
Counterparty:    Regeneron Pharmaceuticals, Inc.    777 Old Saw Mill River Road
   Tarrytown, NY 10591-6707    Telephone:             (914) 345-7400

13. Accounts for Payment:

 

To Dealer:    Citibank, N.A.    SWIFT: CITIUS33    Bank Routing: 021-000-089   
Account Name: Morgan Stanley and Co.    Account No. : 30632076

Dealer Payment Instructions:            To be provided by Dealer.

Counterparty Payment / Share Delivery Instructions: To be provided by
Counterparty.

 

To Counterparty:

   JPMorgan Chase       ABA No.:    021000021    Account No.:    6701772200   
Swift Code:    CHASEUS33    Address:    JP Morgan Chase Bank, N.A.       106
Corporate Park Drive       Floor 2       White Plains, NY 10604    Benefit of:
   Regeneron Pharmaceuticals, Inc.    Bank Contact:    Elanor Barreto    Phone:
   (914) 993-2241

14. Delivery Instructions:

Unless otherwise directed in writing, any Share to be delivered hereunder shall
be delivered as follows:

To Counterparty:    To be advised.

 

20



--------------------------------------------------------------------------------

15. Amendments to Definitions:

Section 12.9(b)(i) of the Definitions is hereby amended by (1) replacing “either
party may elect” with “Dealer may elect” and (2) replacing “notice to the other
party” with “notice to Counterparty” in the first sentence of such section.

 

21



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Master Confirmation or this page hereof as evidence of
agreement to such terms and providing the other information requested herein and
returning an executed copy to us.

 

Yours faithfully,

MORGAN STANLEY & CO. INTERNATIONAL PLC

By:

 

/s/ Rajul Patel

 

Name: Rajul Patel

 

Title:    Authorized Signatory

MORGAN STANLEY & CO. LLC

as Agent

By:

 

/s/ Serkman Savasoglu

 

Name: Serkman Savasoglu

 

Title:    Managing Director

Accepted and confirmed

as of the Trade Date:

 

REGENERON PHARMACEUTICALS, INC.

By:

 

/s/ Joseph J. LaRosa

Authorized Signatory

Name: Joseph J. LaRosa

Title:    Senior Vice President, General Counsel & Secretary

[Signature Page to Bond Hedge Master Confirm]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVERTIBLE BOND HEDGING

TRANSACTION CONFIRMATION

CONFIRMATION

 

Date:    October 18, 2011 To:    Regeneron Pharmaceuticals, Inc.
(“Counterparty”) Telefax No.:    (914) 593-1506 From:    Morgan Stanley & Co.
International plc (“Dealer”) Telefax No.:    (212) 507-4888

Transaction Reference Number:                     

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between you and us. This Confirmation supplements,
forms a part of, and is subject to the Master Terms and Conditions for
Convertible Bond Hedging Transactions dated as of October 18, 2011 and as
amended from time to time (the “Master Confirmation”) between you and us.

1. The definitions and provisions contained in the Definitions (as such term is
defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2. The particular Transaction to which this Confirmation relates is entered into
as part of an integrated hedging transaction of the Convertible Notes pursuant
to the provisions of Treasury Regulation Section 1.1275-6.

3. The particular Transaction to which this Confirmation relates shall have the
following terms:

 

Trade Date:    October 18, 2011 Effective Date:    The closing date of the
initial issuance of the Convertible Notes. Premium:    USD29,375,000.00 Premium
Payment Date:    October 21, 2011 Convertible Notes:    1.875% Senior
Convertible Notes due 2016, offered pursuant to the Offering Memorandum, and to
be issued pursuant to the Indenture. Number of Units:    The number of “Firm
Securities” (as defined in the Purchase Agreement) in denominations of USD1,000
principal amount to be issued by Counterparty on the closing date for the
initial issuance of the Convertible Notes.

 

A-1



--------------------------------------------------------------------------------

Purchase Agreement:    Purchase Agreement, dated as of October 18, 2011, between
Goldman, Sachs & Co., as Initial Purchaser, and Counterparty, relating to the
Convertible Notes. Strike Price:    As of any date, an amount in USD, rounded to
the nearest cent (with 0.5 cents being rounded upwards), equal to USD1,000
divided by the Unit Entitlement. Applicable Percentage:    25% Number of Shares:
   The product of the Number of Units and the Unit Entitlement and the
Applicable Percentage. Expiration Date:    The earlier of (i) the last day on
which any Convertible Notes remain outstanding and (ii) the “Maturity Date” (as
defined in the Indenture as described in the Offering Memorandum under
“Description of Notes—General”). Unit Entitlement:    As of any date, a number
of Shares per Unit equal to the Conversion Rate (as defined in the Indenture as
described in the Offering Memorandum under “Description of Notes—General”, but
without regard to any adjustments to the Conversion Rate pursuant to the
Excluded Provisions of the Indenture). Indenture:    Indenture to be dated as of
October 21, 2011 by and between Counterparty and Wells Fargo Bank, National
Association, as trustee, and the other parties thereto, pursuant to which the
Convertible Notes are to be issued relating to the USD400,000,000 principal
amount of 1.875% convertible notes due 2016. For the avoidance of doubt,
references herein to sections of the Indenture are based on the description of
the Convertible Securities set forth in the Preliminary Confidential Offering
Circular, dated October 17, 2011, as supplemented by the related pricing term
sheet (“Offering Memorandum”). If any relevant provisions of the Indenture
differ in any material respect from those described in the Offering Memorandum,
the parties will amend this Confirmation in good faith to preserve the economic
intent of the parties. Settlement Provision:    The provision of the Indenture
as described in the Offering Memorandum in the fifth paragraph under
“Description of Notes—Conversion Rights—Settlement upon Conversion” Excluded
Provisions:    The Make-whole Provision and the provision of the Indenture as
described in the Offering Memorandum in the fifth to last paragraph under
“Description of Notes—Conversion Rights—Conversion Rate Adjustments”

 

A-2



--------------------------------------------------------------------------------

Make-whole Provision:    The provision of the Indenture as described in the
Offering Memorandum under “Description of Notes—Conversion Rights—Adjustment to
Shares Delivered upon Conversion upon Certain Corporate Transactions”

Conversion Rate Adjustment Fallback

Provision:

  

 

The provision of the Indenture as described in the Offering Memorandum in the
second paragraph of clause (3) under “Description of Notes—Conversion
Rights—Conversion Rate Adjustments”

Dilution Provision:    The provisions of the Indenture as described in the
Offering Memorandum in clause (1) to (5) under “Description of Notes—Conversion
Rights—Conversion Rate Adjustments” Merger Provision:    The provision of the
Indenture as described in the Offering Memorandum in the sixth and seventh to
last paragraphs under “Description of Notes— Conversion Rights—Conversion Rate
Adjustments” Tender Offer Provision:    The provision of the Indenture as
described in the Offering Memorandum in clause (5) under “Description of
Notes—Conversion Rights—Conversion Rate Adjustments” Early Unwind Date:   
October 21, 2011, or such later date as agreed by the parties hereto.

 

A-3



--------------------------------------------------------------------------------

4. Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to us.

 

Yours faithfully,

MORGAN STANLEY & CO. INTERNATIONAL PLC

By:

 

/s/ Rajul Patel

 

Name: Rajul Patel

 

Title:    Authorized Signatory

MORGAN STANLEY & CO. LLC

as Agent

By:

 

/s/ Serkman Savasoglu

 

Name: Serkman Savasoglu

 

Title:    Managing Director

Accepted and confirmed

as of the Trade Date:

 

REGENERON PHARMACEUTICALS, INC.

By:

 

/s/ Joseph J. LaRosa

Authorized Signatory

Name: Joseph J. LaRosa

Title:     Senior Vice President, General Counsel & Secretary

[Signature Page to Bond Hedge Confirm]